 Fill in this information to identify the case:

 Debtor name         Shilo Inn, Nampa Suites, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-42349-BDL
                                                                                                                                 
                                                                                                                                 X Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule       E/F
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 23, 2020                       X    /s/ Larry Chank
                                                                         Signature of individual signing on behalf of debtor

                                                                         Larry Chank
                                                                         Printed name

                                                                         CEO of Shilo Management Corporation
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




              Case 20-42348-BDL                          Doc 119              Filed 12/23/20            Ent. 12/23/20 14:58:28      Pg. 1 of 8
 Fill in this information to identify the case:

 Debtor name         Shilo Inn, Nampa Suites, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)          20-42349-BDL
                                                                                                                                                         
                                                                                                                                                         X Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $6,810.22     $0.00
           Idaho State Tax Commission                                Check all that apply.
           PO Box 76                                                  Contingent
           Boise, ID 83707                                            Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                         $77.19
           American Hotel Register                                                  Contingent
           PO Box 206720                                                            Unliquidated
           Dallas, TX 75320-6720                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                           $0.00
           Berkshire Hathaway Homestate C                                           Contingent
           PO Box 844501                                                            Unliquidated
           Los Angeles, CA 90084                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26717                                            Best Case Bankruptcy



               Case 20-42348-BDL                         Doc 119              Filed 12/23/20                  Ent. 12/23/20 14:58:28                        Pg. 2 of 8
 Debtor       Shilo Inn, Nampa Suites, LLC                                                            Case number (if known)            20-42349-BDL
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Bob Tiernan                                                         Contingent
          PO Box 366                                                          Unliquidated
          Diablo, CA 94528                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,452.23
          Booking.com B.V.                                                    Contingent
          Bank of America Lockbox Svcs                                        Unliquidated
          PO Box 740401                                                       Disputed
          Los Angeles, CA 90074-0401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,755.72
          Century Link                                                        Contingent
          PO Box 52187                                                        Unliquidated
          Phoenix, AZ 85072-2187                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,363.27
          City of Nampa                                                       Contingent
          401 3rd St S                                                        Unliquidated
          Nampa, ID 83651                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $119.00
          Cogency Global                                                      Contingent
          10 East 40th Street, 10th Floor                                     Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,889.85
          Collection Bureau Inc (Refrig)                                      Contingent
          PO Box 1219                                                         Unliquidated
          Nampa, ID 83653-1219                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $505.00
          Crane Alarm Service                                                 Contingent
          PO Box 865                                                          Unliquidated
          Crane Enterprises, Inc                                              Disputed
          Nampa, ID 83653
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              Case 20-42348-BDL                          Doc 119         Filed 12/23/20                Ent. 12/23/20 14:58:28                      Pg. 3 of 8
 Debtor       Shilo Inn, Nampa Suites, LLC                                                            Case number (if known)            20-42349-BDL
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $518.99
          Diane Rambow                                                        Contingent
          Shilo Inn Nampa Suites                                              Unliquidated
          1401 Shilo Dr                                                       Disputed
          Nampa, ID 83687
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,715.92
          Dow Jones & Company                                                 Contingent
          PO Box 4137                                                         Unliquidated
          New York, NY 10261-4137                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $192.75
          Drake Mechanical                                                    Contingent
          5551 W Gowen Rd                                                     Unliquidated
          Boise, ID 83709                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,580.50
          Ecolab                                                              Contingent
          PO Box 100512                                                       Unliquidated
          Pasadena, CA 91189-0512                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,587.97
          Expedia                                                             Contingent
          PO Box 844120                                                       Unliquidated
          Dallas, TX 75284-4120                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,670.40
          Fire Protection Services                                            Contingent
          9950 SW Arctic Dr                                                   Unliquidated
          Beaverton, OR 97005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Guest Supply                                                        Contingent
          PO Box 6771                                                         Unliquidated
          Somerset, NJ 08875-6771                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              Case 20-42348-BDL                          Doc 119         Filed 12/23/20                Ent. 12/23/20 14:58:28                      Pg. 4 of 8
 Debtor       Shilo Inn, Nampa Suites, LLC                                                            Case number (if known)            20-42349-BDL
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $627.98
          Harbor Linen, LLC                                                   Contingent
          PO Box 3510                                                         Unliquidated
          Cherry Hill, NJ 08034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,114.65
          HD Supply                                                           Contingent
          PO Box 509058                                                       Unliquidated
          San Diego, CA 92150-9058                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,594.94
          Idaho Power Inc                                                     Contingent
          Processing Center                                                   Unliquidated
          PO Box 34966                                                        Disputed
          Seattle, WA 98124-1966
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,565.24
          Intermountain Gas Company Inc                                       Contingent
          PO Box 5600                                                         Unliquidated
          Bismarck, ND 58506-5600                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $261.58
          LCI Office Solutions                                                Contingent
          10865 SW 5th St Ste 200                                             Unliquidated
          Beaverton, OR 97005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lee & Associates, Idaho LLC                                         Contingent
          802 W Bannock St                                                    Unliquidated
          12th Floor                                                          Disputed
          Boise, ID 83702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Les Schwab Tire Center of Portland                                  Contingent
          1625 Beavercreek Rd                                                 Unliquidated
          Oregon City, OR 97045                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              Case 20-42348-BDL                          Doc 119         Filed 12/23/20                Ent. 12/23/20 14:58:28                      Pg. 5 of 8
 Debtor       Shilo Inn, Nampa Suites, LLC                                                            Case number (if known)            20-42349-BDL
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,321.00
          Liberty Mutual Insurance Group                                      Contingent
          PO Box 85307                                                        Unliquidated
          San Diego, CA 92186-5307                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,442.50
          Phoenix Fire Protection                                             Contingent
          4130 Airport Rd                                                     Unliquidated
          Nampa, ID 83687                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $144.83
          Reggie Pinnock                                                      Contingent
          4228 E 256 N                                                        Unliquidated
          Rigby, ID 83442                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Safari Lawn Care                                                    Contingent
          PO Box 191174                                                       Unliquidated
          Boise, ID 83719                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,259.22
          Sceptre Hospitality Resources, Inc                                  Contingent
          1900 West Loop S, Ste 700                                           Unliquidated
          Houston, TX 77027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $890.61
          Schindler Elevator Corporation                                      Contingent
          PO Box 93050                                                        Unliquidated
          Chicago, IL 60673-3050                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98,979.00
          Shilo Franchise International                                       Contingent
          11707 NE Airport Way                                                Unliquidated
          Portland, OR 97220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Franchise fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              Case 20-42348-BDL                          Doc 119         Filed 12/23/20                Ent. 12/23/20 14:58:28                      Pg. 6 of 8
 Debtor       Shilo Inn, Nampa Suites, LLC                                                            Case number (if known)            20-42349-BDL
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $167,590.00
          Shilo Management Corporation                                        Contingent
          11707 NE Airport Way                                                Unliquidated
          Portland, OR 97220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    management fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,948.00
          Skytouch International, Inc                                         Contingent
          4225 E Windrose Dr                                                  Unliquidated
          Phoenix, AZ 85032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $296,200.00
          Small Business Administration                                       Contingent
          Office of Disaster Assistance                                       Unliquidated
          14925 Kingsport Rd.                                                 Disputed
          Fort Worth, TX 76155
                                                                             Basis for the claim:
          Date(s) debt was incurred April 22, 2020
          Last 4 digits of account number 7210                               Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $85.00
          Sprague Pest Control Specialists                                    Contingent
          PO Box 2222                                                         Unliquidated
          Tacoma, WA 98401-2222                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,905.00
          Statefire DC Specialties, LLC                                       Contingent
          PO Box 65248                                                        Unliquidated
          Interstate Fire Sales & Service                                     Disputed
          Salt Lake City, UT 84165
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $841.62
          Sysco Idaho                                                         Contingent
          PO Box 170007                                                       Unliquidated
          Boise, ID 83717-0007                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tripadvisor Inc                                                     Contingent
          400 First Ave                                                       Unliquidated
          Needham, MA 02494                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              Case 20-42348-BDL                          Doc 119         Filed 12/23/20                Ent. 12/23/20 14:58:28                      Pg. 7 of 8
 Debtor       Shilo Inn, Nampa Suites, LLC                                                            Case number (if known)            20-42349-BDL
              Name

 3.38      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,501.30
           Windstream Communications                                          Contingent
           PO Box 9001013                                                     Unliquidated
           Louisville, KY 40290-1013                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,955.66
           World Cinema Inc                                                   Contingent
           PO Box 733288                                                      Unliquidated
           Dallas, TX 75373-3288                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                         6,810.22
 5b. Total claims from Part 2                                                                            5b.    +   $                       648,756.92

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          655,567.14




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



              Case 20-42348-BDL                          Doc 119         Filed 12/23/20                Ent. 12/23/20 14:58:28                      Pg. 8 of 8
